DETAILED ACTION
Response to Appeal Brief
In view of the Appeal Brief filed on 7/28/22, PROSECUTION IS HEREBY REOPENED. A new grounds is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732                                                                                                                                                                                                        
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US Pub.: 2014/0170055) and in view of Hagashi (US Pub.: 2016/0221080).
Ikeda describes a polycrystalline diamond product (abstract) made by employing a graphite source and subjecting the material to a pressure of 16GPa and a temperature of 2200 degrees C (see example 2, para. 84) without a binder (see process of making in examples, this is known as a “single-crystal” or a “binderless” approach). 
As to the particle size, Ikeda states that the crystal grain size can range from 10 to 100nm (para. 64), but does not describe the average size to be less than 30nm.
As to the impurity feature, Ikeda explains that the higher purity diamonds have an improved hardness (para. 14, 16, 27), which is a desirable feature for diamonds (para. 14, 16, 27).    The method of making the diamond in Ikeda is performed by converting a graphite material using high temperature and high pressure conditions without adding a sintering aid or a catalyst (para. 31).  The total impurities in the diamond are about 0.01 mass % or less (abstract).  
	As to the aspect ratio, Hagashi explains that hard grains having an aspect ratio of 2.5 or less can suppress the formation of abnormal grain growth (para. 89) and is unlikely to experience a decrease in strength (para. 89).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the diamond grains of Ikeda to a size where their aspect ratio is 2.5 or less, as taught by Hagashi because Hagashi explains that a lower aspect ratio can suppress the formation of abnormal grain growth while unlikely experiencing a decrease in strength.
As to the dangling bond, the specification of this application describes their diamond material made by the same parameters.  For example, in para. 86 of the PG Pub of this application, the process involves pressurizing the carbon-based material at 15 GPa and heating it from 1500-2400 degrees C (para. 86).
	With regard to the carbon dangling bond density of the polycrystalline diamond product in Ikeda in view of Hagashi, given the material to form the polycrystalline diamond product, the method of making of the polycrystalline diamond product, and the grain size and the aspect ratio of the polycrystalline diamond product in Ikeda in view of Hagashi are substantially identical to the material to form a diamond polycrystal, the method of making of the diamond polycrystal, and the grain size and the aspect ratio of the diamond polycrystal used in the present invention, as set forth above, it is clear that the carbon dangling bond density of the polycrystalline diamond product in Ikeda in view of Hagashi would intrinsically have the substantially identical carbon dangling bond density, as presently claimed.
	In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.

As to Claims 2 and 3, Ikeda teaches that the total impurities in the diamond are about 0.01 mass % or less (abstract).  The impurities can include hydrogen, oxygen and nitrogen (para. 32).

	As to Claim 4, given that the material for making the polycrystalline diamond product, the method of making the polycrystalline diamond product, the grain size and aspect ratio of the product in Ikeda in view of Hagashi are substantially identical, it is clear that the carbon dangling bond density of the polycrystalline diamond product of Ikeda in view of Hagashi would intrinsically have substantially identical crack generation loading as claimed.

Claims 1-4 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US Pub.: 2014/0170055) and in view of Hagashi (US Pub.: 2016/0221080) and in view of KR 20150033523 (KR’).
Ikeda describes a polycrystalline diamond product (abstract) made by employing a graphite source and subjecting the material to a pressure of 16GPa and a temperature of 2200 degrees C (see example 2, para. 84) without a binder (see process of making in examples, this is known as a “single-crystal” or a “binderless” approach). 
As to the particle size, Ikeda states that the crystal grain size can range from 10 to 100nm (para. 64), but does not describe the average size to be less than 30nm.
As to the impurity feature, Ikeda explains that the higher purity diamonds have an improved hardness (para. 14, 16, 27), which is a desirable feature for diamonds (para. 14, 16, 27).    The method of making the diamond in Ikeda is performed by converting a graphite material using high temperature and high pressure conditions without adding a sintering aid or a catalyst (para. 31).  The total impurities in the diamond are about 0.01 mass % or less (abstract).  
	As to the aspect ratio, Hagashi explains that hard grains having an aspect ratio of 2.5 or less can suppress the formation of abnormal grain growth (para. 89) and is unlikely to experience a decrease in strength (para. 89).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the diamond grains of Ikeda to a size where their aspect ratio is 2.5 or less, as taught by Hagashi because Hagashi explains that a lower aspect ratio can suppress the formation of abnormal grain growth while unlikely experiencing a decrease in strength.
As to the dangling bond, the remarks filed on the Appeal Brief of 7/28/22 explained that the dangling bond is attributed to the raw material used to make the product having a low degree of graphitization (see pg. 12, first full para).  The specification explains that examples of carbon precursors having a low degree of graphitization include: noncrystalline carbon, amorphous carbon or glassy carbon (PG Pub, para. 77).
Therefore, KR ‘523 explains that a single crystal diamond can be made from polycrystalline diamonds (see 4th to last para).  The polycrystalline diamond may include diamonds made using high pressure and high temperature (see 4th to last para “in the present embodiment, a single crystal diamond. . ).  The graphitic carbon material used may have a fine grain structure or an amorphous grain structure as the starting material (see 4th para. from bottom).  
	Since it is known to use either fine grain structure or amorphous grains in the carbon precursor of the diamond product prior to processing them under HTHP conditions, as taught by KR ‘523, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an amorphous carbon precursor, as taught by KR ‘523 in the manufacture of diamond, as taught by Ikeda and Hagashi because KR ‘523 explains that either of these precursors are known to be effective in the manufacture of diamonds by HTHP.   
	In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.

	As to Claim 4, given that the material for making the polycrystalline diamond product, the method of making the polycrystalline diamond product, the grain size and aspect ratio of the product in Ikeda in view of Hagashi and in view of KR ‘523 are substantially identical, it is clear that the carbon dangling bond density of the polycrystalline diamond product of Ikeda in view of Hagashi and in view of KR ‘523 would intrinsically have substantially identical crack generation loading as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
October 3, 20221